DETAILED ACTION
	This Office Action is in reply to Applicant’s Request for Continued Examination for application number 16/755,911. 


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on Jul 7, 2022 has been entered.
 

Status of Claims
Claim(s) 1, 3-5, 8, 15-20 is/are currently pending and has/have been examined.


Response to Amendment 
	The Amendment filed on Jul 7, 2022 has been entered. Applicant’s Remarks filed on Jul 7, 2022 have been considered as follows.
Based on the Amendments to the Claims, and Page(s) 5-7 of Applicant’s Remarks, the prior art rejection(s) has/have been withdrawn. Applicant’s Arguments have been deemed persuasive and the previously cited 112(b), 112(d) and prior art rejections have been withdrawn. 


Examiner’s Amendment
An Examiner’s Amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s Amendment was given in a telephone interview with Bo Xiao on Sep 1, 2022.
The claims have been amended. A partial listing follows, where claims that are not referenced remain unchanged: 
(Currently Amended) A micro-channel device, comprising: 
a micro-channel structure comprising a base layer, a plurality of rails distributed on the base layer at intervals, and a cover layer comprising a plurality of columns, wherein the cover layer and the base layer are configured to form a plurality of micro-channels, the cover layer covers the plurality of rails, each of the plurality of micro-channels is formed between two adjacent rails, and the plurality of rails and the plurality of micro-channels are arranged alternatively; and 
a semiconductor junction comprising a P-type semiconductor layer, an intrinsic semiconductor layer and a N-type semiconductor layer, wherein the P-type semiconductor layer, the intrinsic semiconductor layer, and the N-type semiconductor layer are placed together, the base layer and the cover layer are placed together, the micro-channel structure and the semiconductor junction form an integrated structure; 
wherein the plurality of columns and the plurality of rails have a one-to-one correspondence, and each of the plurality of columns has a ridge formed at a position corresponding to one of the plurality of rails; and the N-type semiconductor layer is the base layer of the micro-channel structure, the plurality of rails is directly formed on the base layer, the plurality of rails is made of the same material as the base layer, the cover layer is in physical contact with the N-type semiconductor layer, and the cover layer [[are]] is made of a transparent conductive material.

8. (Currently Amended) The micro-channel structure of claim [[7]] 1, wherein the P-type semiconductor layer, the intrinsic semiconductor layer, and the N-type semiconductor layer are stacked in a first direction on a base substrate, and the first direction is perpendicular to the base substrate. 

	

Allowable Subject Matter
Claim(s) 1, 3-5, 8, 15-20 is/are allowable over the prior art made of record. In addition to the remarks made of record, the instant claims define over the prior art because the prior art does not teach or suggest:
The apparatus of Claim 1, where the feature that defines over the art is a microchannel structure comprising a base layer and a cover layer made of a transparent conductive material and a semiconductor junction comprising a P-type semiconductor layer, an intrinsic semiconductor layer and an N-type semiconductor layer, where the base layer and the N-type semiconductor layer are the same layer, wherein the base layer comprises a plurality of rails and the cover layer comprises a plurality of columns, where the plurality of rails and the plurality of columns have a one-to-one correspondence, and where a plurality of micro-channels is formed between two adjacent rails, the plurality of rails and plurality of micro-channels arranged alternatively. 
The apparatus of Claim 17, for the same reasons as Claim 1. 
The method of Claim 18, where the feature that defines the art is the formation of a microchannel structure comprising a base layer and a cover layer and a semiconductor junction comprising a P-type semiconductor layer, an intrinsic semiconductor layer and an N-type semiconductor layer, where the base layer and the N-type semiconductor layer are the same layer, wherein the base layer comprises a plurality of rails and the cover layer comprises a plurality of columns, where the plurality of rails and the plurality of columns have a one-to-one correspondence, and where a plurality of micro-channels is formed between two adjacent rails, the plurality of rails and plurality of micro-channels arranged alternatively. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN CARABALLO-LEON whose telephone number is (571) 272-6871. The examiner can normally be reached on Monday through Friday, 9:00am - 3:00pm, ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELIZABETH ROBINSON can be reached on (571) 272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.C.L./Examiner, Art Unit 1797                                                               
/Benjamin R Whatley/Primary Examiner, Art Unit 1798